Citation Nr: 9919806	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,536.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 administrative decision 
from the Committee on Waivers and Compromises (Committee) of 
the North Little Rock, Arizona VA Regional Office (RO), which 
denied waiver of recovery of the overpayment of VA improved 
pension benefits in the calculated amount of $10,536 on the 
basis that the veteran had acted in bad faith in creating 
that amount of the overpayment.


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled by an October 1983 rating decision and was awarded 
disability pension as well as special monthly pension for aid 
and attendance. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, of his 
obligation to immediately notify the VA of any change in 
family income and to report all income.

3.  In a February 1996 Eligibility Verification Report (EVR), 
the veteran reported that his spouse was receiving a monthly 
income from Social Security Administration (SSA).  The RO did 
not show that this income was part of the veteran's countable 
income in a February 1996 award letter.

4.  In a February 1997 statement, the veteran reported that 
his spouse began receiving SSA benefits in July 1995.

5.  In April 1997, the veteran's improved pension benefits 
were reduced effective August 1, 1995, based on the veteran's 
spouse receipt of SSA benefits.  This action created an 
overpayment of $10,536.

6.  The veteran's failure to submit information regarding the 
change in income of his spouse does not rise to the level of 
fraud, misrepresentation, bad faith, or lack of good faith. 

7.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,536 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of improved pension benefits 
for many years.  In October 1983, the RO determined that the 
veteran was permanently and totally disabled for pension 
purposes and was entitled to special monthly pension for aid 
and attendance.  In several award letters, dated from April 
1986 to June 1995, the veteran was informed of his 
responsibility to promptly notify the VA of any changes in 
his income as well as the income of his spouse, and that he 
was to report the total amount and source of all income 
received.

In a February 1996 EVR, the veteran indicated that his spouse 
was now receiving monthly income from Social Security and 
included a copy of his spouse's enrollment in Medicare 
Insurance.  The RO, in a February 1996 award letter, did not 
include the veteran's spouse's SSA benefits as countable 
income.  In a February 1997 statement, the veteran reported 
that his spouse began receiving SSA benefits in July 1995 and 
stated that he had previously advised the VA of this in his 
February 1996 EVR, but that this income had not been counted 
in his recent award.  In a March 1997 letter, the veteran was 
notified that his benefits were being adjusted retroactive to 
August 1, 1995 due to his spouse's receipt of SSA benefits 
and his failure to report such, and that such adjustment 
resulted in an overpayment.  In April 1997, the veteran was 
notified that the amount of the overpayment was $10,536.  

In May 1997, correspondence was received from the veteran in 
which he indicated that he did not intentionally defraud the 
VA as he had reported his spouse's income.  The veteran 
requested waiver of the debt as recovery would cause undue 
financial hardship.  The veteran's May 1997 financial status 
report reflected that the veteran's total monthly family 
income was $1,562 and that his monthly expenses totaled 
$2,861, which included $400 for rent, $320 for food, and $370 
for utilities and heat, $1,740 for other itemized living 
expenses, and $1,120 for monthly payments on specific 
installment contracts and other debts.  In a June 1997 report 
of contact with SSA, it was noted that the veteran's spouse 
actually received a retroactive payment in April 1995 and 
began receiving monthly SSA benefits in May 1995. 

The Committee denied the veteran's request for waiver in a 
June 1997 decision.  The Committee determined that there was 
bad faith involved in the creation of the indebtedness on the 
grounds that there was knowledgeable intention on the veteran 
to obtain, retain, or use VA benefits by not reporting his 
spouse's Social Security income from the date it was 
received, April 1995, and thereafter, not correcting the VA's 
February 1996 letter indicating no income of the part of his 
spouse.

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660 (1998).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (1998).

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment.  The 
term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense.  A veteran's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 
1.965(b) (1998).  

The Board finds that the Committee's determination that the 
veteran acted in bad faith in this case lacks legal merit.  
As the veteran has reported, he notified the VA in his 
February 1996 EVR that his spouse was receiving SSA benefits 
and again in a February 1997 statement.  For whatever reason, 
in the February 1996 award letter, the rating administrator 
determined that such income was not countable in the 
veteran's pension income determination.  The evidence 
indicates that the veteran's spouse began receiving SSA 
benefits in April 1995, and the veteran did not apprise the 
VA of this until February 1996.  The Board concludes that 
while this action does indicate fault on the part of the 
veteran in the creation of the debt, such action does not 
reach the level of bad faith.  Therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a)(West 1991).  
However to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting 
waiver.  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was due to the fault of the VA and the fault of the 
veteran.  The Board notes that the evidence indicates that 
the veteran's spouse began receiving monthly SSA benefits in 
May 1995; however, the veteran did not report such income 
until February 1996.  Thereafter, for whatever reason, the RO 
failed to include such income as countable income for 
determination of improved pension benefits and thus, failed 
to act on its obligation to adjust the veteran's improved 
pension and advise the veteran of such.  The Board believes 
that it was reasonable for the veteran to infer that the VA 
was aware of his spouse's receipt of SSA benefits and that 
the receipt of such did not matter with regard to computation 
of VA pension benefits.  However, the veteran, in a February 
1997 statement, indicated that his spouse began receiving SSA 
benefits in July 1995 and reported that he had advised the VA 
of such in his February 1996 EVR.  Therefore, while there was 
some fault on the veteran in the creation of the debt, there 
was greater fault on the part of the VA in failing to act.

The Board finds that recovery of the debt would nullify the 
purpose for which benefits were intended.  The pension 
benefits paid to the veteran were intended to provide income 
to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
Evidence of record indicates that the veteran is required to 
undergo dialysis three times per week and requires a special 
renal diet.  Thus, the veteran's situation more than meets 
the objective for which pension benefits were created.  
Moreover, given that the veteran's monthly expenses exceeds 
his meager annual family income by approximately $1300, the 
Board finds that it would create undue hardship for him to 
repay the overpayment.  Thus, the Board concludes that 
recovery of the overpayment of $10,536 would be against the 
principles of equity and good conscience.  Accordingly, 
waiver of recovery of the overpayment is granted.


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the amount of $10,536 is 
granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

